IN THE SUPREME COURT OF MISSISSIPPI

                                         NO. 2000-CA-01040-SCT

BARBARA BROWN, INDIVIDUALLY AND AS GUARDIAN OF WILLIAM JETUAN
BROWN
v.
BAPTIST MEMORIAL HOSPITAL- DESOTO, INC., AND DR. HAI V. DANG
DATE OF JUDGMENT:                                       5/23/2000
TRIAL JUDGE:                                            HON. GEORGE B. READY
COURT FROM WHICH APPEALED:                              DESOTO COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                                 SIDNEY FRANKLIN BECK, JR.
ATTORNEYS FOR APPELLEES:                                MICHAEL N. WATTS

                                                        ANGELA M. SPIVEY

                                                        ROBERT LEWIS MOORE
NATURE OF THE CASE:                                     CIVIL - MEDICAL MALPRACTICE
DISPOSITION:                                            AFFIRMED - 02/07/2002
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                         2/28/2002

      EN BANC.

      EASLEY, JUSTICE, FOR THE COURT:

¶1. Barbara Brown (Brown) appeals both individually and as guardian on behalf of William Jetuan Brown
(William) from a summary judgment for the Baptist Memorial Hospital-DeSoto, Inc. (Baptist) and Dr. Hai
V. Dang (Dr. Dang). Brown's expert witness failed to testify that Dr. Dang was negligent or failed to meet
the standard of care as required in medical negligence claims. Furthermore, since Brown's expert witness
and Dr. Dang both testified that the injury could have been caused by factors other than negligence, we,
therefore, conclude that the doctrine of res ipsa loquitur is not applicable to the facts of this case and affirm
the judgment of the trial court.

                                                    FACTS

¶2. Brown went into labor and was admitted at Baptist on October 12, 1994, under the care of Dr. Dang.
As the labor progressed, Brown experienced complications when the infant's shoulders became stuck in the
pelvic outlet, a medical condition labeled shoulder dystocia. To alleviate the problem, Dr. Dang performed
the McRobert's maneuver which entails bending the mother's legs upward at the knee until her thighs rest
against her abdomen, while an attendant applies suprapubic pressure to dislodge the infant. Following this
procedure, Brown's son, William, was born.

¶3. An attendant noticed an injury to the infant's shoulder when he arrived in the nursery. The next day, the
infant was diagnosed with Erb's Palsy, a condition characterized by partial paralysis of shoulder and arm
muscles.

¶4. In October 1996, Brown, individually and on behalf of her minor child, sued Baptist and Dr. Dang
alleging that her minor child suffered injuries, specifically the development of Erb's Palsy, due to the
negligence of Dr. Dang and the hospital's employees. Baptist filed its answer denying any liability. Dr. Dang
answered the complaint alleging that the shoulder dystocia which occurred during the delivery and Erb's
Palsy, which resulted from that complication, were complications inherent in the birthing process itself and
that these complications could not have been reasonably foreseen, nor avoided, through the exercise of
reasonable and ordinary care.

¶5. During discovery, depositions were obtained from Dr. Dang, the attending physician, and Dr. Selman
Welt (Dr. Welt), Brown's expert witness. Dr. Dang testified that Erb's Palsy is usually caused by the over
extension of the brachial plexus, where there is a tear on the top of the brachial nerve. He stated that the
injury is one of the complications of the delivery and that he did not know when the injury to the brachial
nerve occurred. Dr. Welt did not contradict this view.

¶6. In April, 1999, after the completion of discovery, Dr. Dang filed a motion for summary judgment in
which Baptist later joined. The court issued an order denying summary judgment in July, 1999. After the
denial of summary judgment, Dr. Dang filed a motion in limine requesting an order limiting the opinions of
Brown's expert witness to the opinions set forth in a prior discovery deposition. The court subsequently
issued an order restricting the opinions and factual bases to those set forth in the deposition.

¶7. Baptist and Dr. Dang filed renewed motions for summary judgment or alternatively motion to amend
judgment. In May, 2000, the trial court granted Baptist and Dr. Dang summary judgment. Brown filed a
timely notice of appeal.

                                               DISCUSSION

     I. Whether there exists a rebuttable presumption of negligence under the doctrine of res
     ipsa loquitur thereby preventing summary judgment for Baptist and Dr. Dang?

¶8. A motion for summary judgment is granted only when there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law. M.R.C.P. 56(c); Brown v. Credit Ctr., Inc., 444
So. 2d 358, 362-63 (Miss. 1983). This Court reviews summary judgments under a de novo standard and
views the evidence in the light most favorable to the non-moving party. Mosby v. Moore, 716 So. 2d 551,
557 (Miss. 1998); Brown, 444 So.2d at 363.

¶9. Brown asserts that either negligence or some trauma externally inflicted on the child in the birthing
process caused injury to the infant. She argues that as in Palmer v. Clarksdale Hosp., 206 Miss. 680, 40
So. 2d 582 (1949), the doctrine of res ipsa loquitur applies in the instant case because an inference of
negligence is raised. See also Coleman v. Rice, 706 So. 2d 696, 698-99 (Miss. 1997).

¶10. In Palmer, a patient sued a hospital alleging that an employee of the hospital negligently fastened the
patient's feet to the operating table, seriously and permanently injuring her feet. Palmer, 40 So.2d at 582.
This Court noted that the operation did not involve the patient's feet; the patient's feet were normal before
she went into the operating room; her feet were strapped for forty-five minutes without being loosened; and
after the patient awakened from the anaesthesia her feet were hurting and later developed gangrenous
sores. Id. at 583. This Court also reasoned that the demonstration of the straps and their use, along with the
physician's testimony, was such that a reasonable man could conclude that tightening the straps caused the
injury and that reasonable care on the part of the physician required a loosening of the straps and failure to
do so proximately caused the injuries to the patient's feet. Id. Further, this Court stated that the doctrine of
res ipsa loquitur was applicable because the occurrence of an injury under the circumstances set forth above
permitted an inference or raised a presumption that the defendant was guilty of negligence. Id. at 585.

¶11. Brown alleges that, while in Palmer the parties knew what instrument caused the injury, the medical
records in the instant case fail to depict accurately the process of the delivery; and therefore, it is not clear
what instrument could have caused the injury. She reasons that in the instant case we are presented with an
infant who started a normal delivery and was injured by unknown circumstances, with an unknown
instrumentality. Brown argues the issue is that the physician does not know what caused this injury and
cannot give any explanation of how this injury could have occurred. Thus, the doctrine of res ispa loquitur,
Brown suggests, should raise a presumption of negligence that Dr. Dang and Baptist should have to rebut.

¶12. This Court has held that in order to prevail in a medical malpractice action, a plaintiff must establish, by
expert testimony, the standard of acceptable professional practice; that the defendant physician deviated
from that standard; and that the deviation from the standard of acceptable professional practice was the
proximate cause of the injury of which plaintiff complains.(1) Phillips ex rel. Phillips v. Hull, 516 So. 2d
488, 491 (Miss. 1987); Burnham v. Tabb, 508 So. 2d 1072, 1074 (Miss. 1987).

¶13. Dr. Dang submits that Brown's argument fails because (1) Brown's expert failed to identify any act or
failure to act by Dr. Dang or the hospital staff which was the proximate cause of any injury to the infant and
(2) the doctrine of res ipsa loquitur is inapplicable to the facts of this case. We agree.

¶14. Dr. Welt, Brown's expert, testified as follows:

      Mr. Kennedy: What do you believe went wrong?

      (Dr. Dang's attorney)

      Dr. Welt: Was done wrong? I believe that a difficult delivery was accomplished and the standard of
      care was violated through an inadequate description of the process of delivery.

      Mr. Kennedy: Is it fair to say that your criticism, at least at this point, is in the documentation of the
      delivery?

      Dr. Welt: Without the documentation, which I am criticizing the absence of, I cannot determine the
      quality of the service provided to the patient.

      Mr. Kennedy: Okay. Other than Dr. Dang's failure to extensively document the birth in this case, is
      there any other criticisms that you have, based upon your review of the medical records and the
      deposition of Dr. Dang?

      Dr. Welt: No, sir.

      Dr. Welt failed to demonstrate that Dr. Dang deviated from the standard of care while treating Brown
      in a manner which proximately resulted in harm to the patient.
¶15. Nor does the injury, "speak for itself" giving rise to an inference that Dr. Dang was negligent. Dr. Welt
and Dr. Dang testified that Erb's Palsy could be caused by factors other than a physician's negligence. Dr.
Welt testified as follows:

      Mr. Watts: (Atty for Baptist) And further, isn't it also true that a child may develop Erb's Palsy and there
      not be any type of conduct on behalf of the physician that fell below the standard of care.

      Dr. Welt: That is correct.

      Mr. Watts: All right. And what you've told us here today is basically limited only to the fact that you
      have some criticisms about Dr. Dang not delineating after the delivery the steps it went through in the
      birth of the Brown child so that you or some other physician can look back to see if everything was
      done proper?

      Dr. Welt: That is correct. If I may expand the baby is born with Erb's Palsy, that's clear, nobody is
      refuting that in any way. The child is born with Erb's Palsy, we've just said that an Erb's Palsy is
      generally caused by trauma. Obviously, this whole discussion has revolved around the point that is it
      the doc's [sic] fault.

¶16. Dr. Dang testified that Erb's Palsy was one of the complications of the delivery. There is no evidence
that any act or omission by Dr. Dang caused the injury to the brachial plexus. Both Dr. Welt and Dr. Dang
testified that the injury could have been caused by trauma other than Dr. Dang's procedure during the
delivery.

¶17. The doctrine of res ipsa loquitur requires four elements: 1) the matter must be within the common
knowledge of laymen; 2) the instrumentality causing the damage must be under the exclusive control of the
defendant; 3) the occurrence must be such as in the ordinary course of things would not happen if those in
control of the instrumentality used proper care; and 4) the occurrence must not be due to any voluntary act
on the part of the plaintiff. Coleman v. Rice, 706 So.2d at 698.

¶18. The evidence in the instant case does not establish a jury issue on each of these prongs. The causes of
Erb's Palsy are not within the common knowledge of laymen, there is no showing of any "instrumentality"
that caused damage to the infant and Brown's expert witness acknowledged that the type of injury sustained
by the infant could have a variety of causes apart from negligence during delivery. Id at 899. Therefore, the
doctrine of res ipsa loquitur is not applicable.

                                               CONCLUSION

¶19. Brown failed to show that Dr. Dang deviated from the requisite standard of care and the facts do not
permit an application of the doctrine of res ipsa loquitur to fill that void. Therefore, the judgment of the
circuit court is affirmed.

¶20. AFFIRMED.

      PITTMAN, C.J., McRAE, AND SMITH, P.JJ., WALLER, DIAZ, CARLSON AND
      GRAVES, JJ. CONCUR. COBB, J., NOT PARTICIPATING.

1. Baptist also submitted a brief and adopted by reference Dr. Dang's Appellee Brief pursuant to Miss. R.
App. P. 28(i).